UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F REGISTRATION STATEMENT PURSUANT TO SECTION 12 (b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR XXX ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year ended December 31, 2015 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR SHELL COMPANY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report …………… For the transition period fromto Commission file number 0-17729 FEC RESOURCES INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s Name into English) Canada (Jurisdiction of incorporation or organization) 203, 200 Barclay Parade S.W., Calgary, Alberta, T2P 4R5 (Address of principal executive offices) Paul Wallace, (403) 290-1676, Fax (403) 770-8060, 203, 200 Barclay Parade S.W., Calgary, Alberta, T2P 4R5 (Name, Telephone, E-mail, and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12 (b) of the Act:None Securities registered or to be registered pursuant to Section 12 (g) of the Act: Common Stock, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report:439,143,765 Common Stock. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405, of the Securities Act Yes [ ] No [X] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ] No [X] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, or a non accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer XXX Indicate by check mark which basis if accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards as issued by the International Accounting Standards Board XXX Other If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 Item 18 XXX If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not Applicable 2 FEC RESOURCES, INC. FORM 20-F ANNUAL REPORT FISCAL YEAR 2015 TABLE OF CONTENTS Page PART I Item 1. Identity of Directors, Senior Management and Advisers 5 Item 2. Offer Statistics and Expected Timetable 5 Item 3. Key Information 5 Item 4. Information on the Company 14 Item 4a. Unresolved Staff Comments 18 Item 5. Operating and Financial Review and Prospects 18 Item 6. Directors, Senior Management and Employees 21 Item 7. Major Shareholders and Related Party Transactions 25 Item 8. Financial Information 26 Item 9. The Offer and Listing 27 Item 10. Additional Information 28 Item 11. Quantitative and Qualitative Disclosure About Market Risk 29 Item 12. Description of Securities other than Equity Securities 29 PART II Item 13. Defaults, Dividend Arrearages and Delinquencies 30 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 30 Item 15. Controls and Procedures 30 Item 16A. Audit Committee Financial Expert 31 Item 16B. Code of Ethics 31 Item 16C. Principal Accountant Fees and Services 32 Item 16D. Exemption from the Listing Standards for Audit Committee 32 Item 16E. Purchase of Equity Securities by the Issuer and Affiliated Purchaser 32 Item 16F. Changes in Registrant’s Certifying Accountant 32 Item 16G. Corporate Governance 32 Item 16H. Mine Safety Disclosure 33 PART III Item 17. Financial Statements 33 Item 18. Financial Statements 33 Item 19. Exhibits 58 Signatures 59 Table of Contents 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the information in this prospectus contains forward-looking statements.Forward-looking statements represent our current expectations or forecasts of future events and are based on our management's beliefs, as well as assumptions made by and information currently available to them.You can identify these statements by the fact that they do not relate strictly to historical or current facts.These statements may include the words "anticipate," "believe," "budget," "estimate," "expect," "intend," "objective," "plan," “probable” "possible," "potential," "project" and other words and terms of similar meaning in connection with any discussion of future operating or financial performances.Any references to we, our, us, Company, Corporation, or FEC refer to FEC Resources Inc, Any or all of our forward-looking statements in this Form 20-F may turn out to be incorrect.They can be affected by inaccurate assumptions, or by known or unknown risks and uncertainties.Many of these factors, including the risks outlined under "Risk Factors," will be important in determining our actual future results, which may differ materially from those contemplated in any forward-looking statements.These factors include, among others, the following: - oil and natural gas price volatility; - uncertainties in the estimates of proved reserves, and in the projection of future rates of production and timing of development expenditures; - our ability to find and acquire additional reserves; - risks associated with acquisitions, exploration, development and production; - operating hazards attendant to the oil and natural gas business; - potential constraints on our ability to market reserves due to limited transportation space; - climatic conditions; - availability and cost of labor, material, equipment and capital; - ability to employ and retain key managerial and technical personnel; - international, national, regional or local political and economic uncertainties, including theterritorial dispute between the Republic of Philippines and the People’s Republic of China,changes in energy policies, foreign exchange restrictions and currency fluctuations; - adverse regulatory or legal decisions, including those under environmental laws and regulations; - environmental risks; - the strength and financial resources of our competitors; - general economic conditions; and - our ability to continue as a “going concern”. When you consider these forward-looking statements, you should keep in mind these risk factors and other cautionary statements in this prospectus.Our forward-looking statements speak only as of the date made. Although we believe that the expectations reflected in the forward-looking statements are reasonable, they are subject to a variety of variables which could cause actual results or trends to differ materially.We cannot guarantee future results, levels of activity, performance or achievements.Except as otherwise required by United States securities laws, we are under no duty to update any of the forward looking statements after the date of this Form 20-F to conform them to actual results or to changes in our expectations.All forward-looking statements attributable to us are expressly qualified in their entirety by the foregoing cautionary statement. Table of Contents 4 CURRENCY Unless otherwise stated, “$”, when used in this Form 20-F, refers to US dollars. ITEM1.IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS. Not applicable to Form 20-F filed as annual report. ITEM 2.OFFER STATISTICS AND EXPECTED TIMETABLE. Not applicable to Form 20-F filed as annual report. ITEM 3.KEY INFORMATION. The following is a summary of key information about our financial condition, capitalization and the risk factors pertaining to our business. Currency Exchange Rates Table No. 3(A)(1) below sets forth the rate of exchange for the Canadian Dollar at the end of each of the five (5) most recent fiscal years ended December 31, the average rates for each year, and the range of high and low rates for each year.Table 3(A)(2) sets forth the high and low exchange rates for each month during the previous six (6) months.The rate of exchange means the noon buying rate as posted by the Bank of Canada.The Tables set forth the number of Canadian Dollars required under that formula to buy one (1) US Dollar.The average rate means the average of the exchange rates on the last day of each month during the year. Table No. 3(A)(1) U.S. Dollar/Canadian Dollar Currency Exchange Table No. 1 U.S. Dollar/Canadian Dollar Average High Low Close Fiscal Year Ended 12/31/15 Fiscal Year Ended 12/31/14 Fiscal Year Ended 12/31/13 Fiscal Year Ended 12/31/12 Fiscal Year Ended 12/31/11 The current closing rate of exchange was 1.31 on August 3, 2016. Table of Contents 5 Table No. 3(A)(2) U.S. Dollar/Canadian Dollar 2/15 3/15 4/15 5/15 6/16 7/16 High Low A.Selected Financial Data The following financial data summarizes selected financial data for our company prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) for the five fiscal years ended December 31, 2015, 2014, 2013, 2012 and 2011.The information presented below for the five year period ended December 31, 2015, 2014, 2013, 2012 and 2011 is derived from our financial statements which were examined by our independent auditors.The information set forth below should be read in conjunction with our audited annual financial statements and related notes thereto included in this annual report, and with the information appearing under the heading “Item 5 – Operating and Financial Review and Prospects”. Year Ended 12/31/15 (‘000) - except per share data Year Ended 12/31/14 (‘000) - except per share data Year Ended 12/31/13 (‘000) - except per share data Year Ended 12/31/12 (‘000) - except per share data Year Ended 12/31/11 (‘000) - except per share data Revenue $
